Citation Nr: 1329189	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision, 
which, in pertinent part, a denied claim for service 
connection for hypertension. 

In June 2013, the Veteran testified at a Videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the electronic 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately further development is necessary prior to 
adjudication of this matter.  
A review of the record reflects that complete service 
treatment records have not been fully obtained.  The Veteran 
has alleged both in written contentions and in his 
Videoconference hearing that prior to being accepted into 
the service in February 1969, he was rejected by "draft 
physicals" (induction and/or preinduction examinations) in 
1966 or 1967 at Maxwell Air Force Base in Montgomery, 
Alabama due to high blood pressure.  He indicated that he 
was finally accepted into service in February 1969 after he 
moved to Detroit, Michigan.  While the February 1969 
induction examination and report of medical history are of 
record, the 2 draft physicals that he reported failing prior 
to February 1969 are not associated with the claims file.  

It is not clear whether the RO attempted to obtain these 
earlier physicals, which are pertinent for this appeal of 
service connection for hypertension on a pre-existing basis.  
Thus an attempt should be made to obtain any draft physicals 
prior to his induction in February 1969.  Should the records 
prove to no longer exist the VA is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  A 
non-exhaustive list of documents that may be substituted for 
service medical records in this case includes: statements 
from service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians 
where a veteran may have sought treatment, especially soon 
after service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29 (Oct. 6, 1993). 

Additionally, the Board notes that the December 2007 VA 
examination conducted to address the etiology of his 
hypertension did not provide an adequate rationale for the 
opinion that the hypertension pre-existed service but was 
not aggravated by service.  If VA provides a claimant with 
an examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Further addendum to the 
VA examination is indicated to address this matter on a 
secondary basis which has been raised by the record.  This 
includes a claim for service connection for hypertension as 
secondary to service diabetes that is inferred in findings 
from an August 2009 VA examination for diabetes that gave an 
opinion that his hypertension was not caused by nor related 
to his diabetes, but failed to address whether aggravation 
was a factor.  Additionally the Veteran's representative 
raised an issue of whether the hypertension was secondary to 
a service connected PTSD, by suggesting this had been 
adjudicated by the RO.  Transcript at pg 10.  

Finally the Board notes that since this matter was last 
adjudicated in an April 2009 statement of the case, 
additional evidence pertinent to this matter has been 
associated with the record, with no waiver of RO review.  
Thus the RO should have opportunity to readjudicate this 
matter with consideration of all the pertinent evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to obtain records of induction and/or 
preinduction examinations said to have 
been undertaken approximately in 1966 or 
1967 at Maxwell Air Force Base in 
Montgomery, Alabama, or alternative 
records for the Veteran through official 
channels including the NPRC or any other 
appropriate source, and including the 
appellant, as per the procedures set forth 
in VA Adjudication Procedure Manual, 
Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29, if so warranted.  Any and all 
records obtained should be associated with 
the claims file.  If there are no records, 
the AOJ should so specifically find and 
the documentation used in making that 
determination should be set forth in the 
claims file. 

2.  Thereafter, only if the above 
development reveals that complete service 
treatment records continue to be 
unavailable, the AOJ must ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a)  and 
5103A (West 2002 & Supp. 2012) and 38 
C.F.R. § 3.159 (2013) is fully satisfied.  
In particular, VA must send the Veteran a 
corrective notice, that includes notice of 
the unavailability of complete service 
department records and an explanation of 
alternate forms of evidence, such as lay 
testimony, etc. as set forth in VA 
Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 
(Oct. 6, 1993), that the Veteran can 
submit in support of his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal. 

3.  Thereafter, following the completion 
of the above entire claims file, to 
include a complete copy of the REMAND, 
should be returned to the examiner(s) who 
conducted the December 2007 VA examination 
for hypertension to obtain the following 
addendum opinions.  If this examiner is no 
longer available the claims file should be 
associated with the appropriate medical 
professionals.  After review of the 
evidence in the claims file and electronic 
record, the physician should offer an 
opinion, consistent with sound medical 
principles, as to the following:

(a).  Does the evidence clearly an 
unmistakably (undebatably) show that 
hypertension pre-existed the Veteran's 
period of military service?  If any 
diagnosed hypertension is undebatably 
shown to have preexisted military 
service, explain why and indicate 
whether there was (1) a pathological 
worsening of the preexisting condition 
during any period of active service, 
and (2) if so, was the increase in 
severity due to the "natural progress" 
of the disorder or was the increase 
beyond that which would be considered 
the "natural progress" of the disorder?  
If the evidence indicates that there 
clearly (undebatably) was not an 
increase, please explain this. 

(b).  For hypertension that is not 
shown to have clearly preexisted 
service, opine whether it is at least 
as likely as not that any disorder had 
its onset in any period of active 
service or is related to any event or 
episode of service.  (It should be 
noted whether any current disability is 
the same as any experienced during 
military service.)

(c).  If hypertension is neither caused 
nor aggravated by service, the examiner 
should provide an opinion as to whether 
is it at least as likely as not (50 
percent or greater probability) that 
hypertension was aggravated 
(permanently worsened beyond normal 
progression) by either his service-
connected PTSD or diabetes mellitus.  
If the examiner finds hypertension is 
aggravated by PTSD or diabetes 
mellitus, the examiner should provide 
an opinion as to the baseline level of 
severity of the hypertension prior to 
the aggravation.  

The examiner should provide a medical 
rationale for the opinions provided.  

4.  Thereafter, the AMC/RO must 
readjudicate the claim.  If any claim 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	(CONTINUED ON NEXT PAGE)




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


